In an action to recover damages for medical malpractice, the defendants separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Kings County (Ruditzky, J.), dated January 6, 2005, as denied, with leave to renew, their respective motions pursuant to CPLR 3126 to dismiss the complaint insofar as asserted against them based upon the plaintiffs failure to comply with a prior order of the same court (Steinhardt, J.) dated June 24, 2004, requiring her to comply with certain discovery requests within 45 days or be precluded from offering evidence as to that material.
Ordered that the order dated January 6, 2005 is affirmed, with one bill of costs.
Contrary to the appellants’ contentions, the Supreme Court *425did not overrule a court of coordinate jurisdiction in denying their respective motions (see Matter of Dondi v Jones, 40 NY2d 8 [1976]; cf. Nong Yaw Trakansook v 39 Wood Realty Corp., 18 AD3d 633 [2005]; Velasquez v C.F.T., Inc., 267 AD2d 229 [1999]). Its order merely extended the plaintiffs time to comply with the prior order dated June 24, 2004, which was properly within the court’s discretion (see Brandes v North Shore Univ. Hosp., 22 AD3d 777 [2005]; Rivera v Yeshiva & Kollel Harbotzas Torah, 10 AD3d 715 [2004]).
The appellants’ remaining contentions are either without merit or improperly raised for the first time on appeal. Florio, J.P., Ritter, Krausman and Covello, JJ., concur.